DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 9/25/2020.  Claims 1-10 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018079554, filed on 9/25/2020.

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) submitted on 9/25/2020 has been considered by the examiner.
	
Drawings
3.	The drawings that were filed on 9/25/2020 have been considered by the examiner.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1w and 1v in Figure 9. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 20120173071 A1) in view of Sawada (JP 2014154043 A).
10.	Regarding Claim 1, Ikegami teaches an electronic control device, comprising (Ikegami: [0001] "The present invention relates to an electronic control unit [electronic control device] for a vehicle and more particularly relates to a vehicle electronic control unit that diagnoses a microcomputer."): 

A control microcomputer that monitors a load of the arithmetic processing of the external environment recognition microcomputer and determines whether the arithmetic processing of the external environment recognition microcomputer is overloaded (Ikegami: [0009] "To achieve the above object, a first aspect of the present invention is to provide a vehicle electronic control unit including a first microcomputer and a second microcomputer capable of transmitting and receiving a signal to and from the first microcomputer, wherein one of the first microcomputer and the second microcomputer outputs a voltage signal that indicates a voltage at a high level or a low level to the other microcomputer [monitors load of arithmetic processing], the other microcomputer detects a high-time during which the voltage of the voltage signal is at the high level, performs a self-diagnosis according to the detected high-time [determines whether microcomputer is overloaded], and outputs a result of the self-diagnosis to the one microcomputer, and the one microcomputer diagnoses the other microcomputer based on a result of the self-diagnosis."), 
Wherein the external environment recognition microcomputer outputs a signal indicating a start and end of the arithmetic processing to the control microcomputer (Ikegami: [0010] and [0031] "According to a second aspect of the present invention, in addition to the first aspect, the other microcomputer diagnoses the one microcomputer based on at least one of the high-time and a period of the PWM signal [signal indicating start and end of arithmetic processing] input from the one microcomputer."  Also, "A predetermined high-time during which a high-level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high-level voltage appears corresponds to an output period of the PWM signal." Note that a skilled practitioner would recognize that a pulse is a signal with a start and an end.), 
And wherein the control microcomputer determines whether the external environment recognition microcomputer is overloaded based on the signal indicating the start and end of the arithmetic processing (Ikegami: [0035] "When the main micom 2 determines that the output width and the output period of the PWM signal [based on signal indicating start/end of arithmetic processing]  SI1 are not appropriate, it determines (diagnoses) that the sub-micom 3 is abnormal [determines overloaded microcomputer] (a self-diagnosis instruction-appropriateness determining process)... The main micom 2 thus makes a self-diagnosis (a self-check) corresponding to the output width of the PWM signal SI1 (a self-diagnosing process)."), 
And transmits a signal indicating that the external environment recognition microcomputer is overloaded to an external backup microcomputer (Ikegami: [0038] "In this case, the main micom 2 is able to output self-diagnosis results [transmit overload signal] to the respective types of self-diagnosis instructions to the sub-micom 3 [to backup microcomputer].").  
	Ikegami fails to explicitly teach an external environment recognition microcomputer that performs arithmetic processing based on external environment information and recognizes an external environment.
	However, in the same field of endeavor, Sawada teaches an external environment recognition microcomputer that performs arithmetic processing based on external environment information and recognizes an external environment (Sawada: [0006] "The electronic control device has a 1 information processing means for continuously outputting a pulse signal and a 2 information processing means for receiving the pulse signal [performs arithmetic processing], and a PWM signal generating means for calculating external information acquired from the outside [recognizes external environment information] to generate a PWM signal.").
Ikegami and Sawada are considered to be analogous to the claim invention because they are in the same field of diagnosing abnormalities in microcomputers.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikegami to incorporate the teachings of Sawada to perform arithmetic processing based on external environment information because it provides the benefit of monitoring processing to quickly diagnose abnormalities in a microcomputer in various scenarios.
11.	Regarding Claim 2, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the external environment recognition microcomputer changes a voltage of a signal indicating the start and end of the arithmetic processing according to the 31start and the end of the arithmetic processing (Ikegami: [0031] "The PWM signal has a low level voltage and a high level voltage switched from the low level voltage so as to have a predetermined on-time [change voltage of signal indicating start/end of arithmetic processing]. A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal [according to start/end of arithmetic processing], and a period that a high level voltage appears corresponds to an output period of the PWM signal.").  
12.	Regarding Claim 3, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines that the external environment recognition microcomputer is overloaded if a time when the signal indicating the start and end of the arithmetic processing is at a high level is equal to or greater than a specified value (Ikegami: [0031[ and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [greater than a specified value].").  
13.	Regarding Claim 4, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines that the external environment recognition microcomputer is overloaded if a time when the signal indicating the start and end of the arithmetic processing is at a low level is less than a specified value (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [specified value]." Note that a skilled practitioner would recognize that the high-level time and period is set in advance, therefore the low-level time is also set in advance.  Also, note that an overload determination is made based on a high level being greater than a specified value during the period time, therefore the low level would be less than a specified value.).  
14.	Regarding Claim 5, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines that the external environment recognition microcomputer is overloaded if a duty ratio of a time when the signal indicating the start and end of the arithmetic processing is at a high level is equal to or greater than a specified duty ratio (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [greater than a specified value]." Note that a skilled practitioner would recognize that the high-level time and period is set in advance, therefore the duty ratio is also set in advance.  Also, note that an overload determination is made based on a high level being greater than a specified value during the period time, therefore the duty ratio would also be greater than a specified value.  This is because with a predetermined period, the duty ratio increases when the high-level time increases each period.).  
15.	Regarding Claim 6, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer determines whether the external environment recognition microcomputer is overloaded based on a difference between a time when the 32signal indicating the start and end of the arithmetic processing is at a high level and a specified value (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [specified value]."  Note that that width, or high level of the arithmetic processing and output period is compared to a predetermined specified value.  One skilled in the art would recognize that comparing the output width and the output period with the predetermined specified values is the same as taking a difference and comparing to a specified value of zero.).  
16.	Regarding Claim 7, Ikegami and Sawada remains as applied above in Claim 1, and further, Ikegami teaches the control microcomputer calculates a load state of the external environment recognition microcomputer based on a difference between a time when the signal indicating the start and end of the arithmetic processing is at a high level and a plurality of specified values (Ikegami: [0031] and [0062]  "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [specified value]."  Note that that width, or high level of the arithmetic processing and output period is compared to a predetermined specified value.  One skilled in the art would recognize that comparing the output width and the output period with the predetermined specified values is the same as taking a difference and comparing to a specified value of zero.  Also, note that a skilled practitioner would recognize that using a plurality of specified values is element duplication and would therefore be obvious for one skilled in the art to add a plurality of specified values.), 
And determines whether the external environment recognition microcomputer is overloaded based on the calculated load state (Ikegami: [0035] "When the main micom 2 determines that the output width and the output period of the PWM signal SI1 are not appropriate [calculated load from processing], it determines (diagnoses) that the sub-micom 3 is abnormal (a self-diagnosis instruction-appropriateness determining process) [overload determination]." Note that a skilled practitioner would recognize that as load in increased, processing is also increased.).  
17.	Regarding Claim 8, Ikegami and Sawada remains as applied above in Claim 6, and further, Ikegami teaches the control microcomputer calculates an average of times when the signal indicating the start and end of a plurality of arithmetic processing is at a high level or an average load factor (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance [greater than a specified value]." Note that a skilled practitioner would recognize that the output width determines how long the arithmetic processing is at a high level.), 
And determines whether the external environment recognition microcomputer is overloaded based on the average or the average load factor (Ikegami: [0010] "According to a second aspect of the present invention, in addition to the first aspect, the other microcomputer diagnoses the one microcomputer based on at least one of the high-time and a period of the PWM signal input from the one microcomputer." Note that a skilled practitioner would recognize that overload can be determined based on at least one high time (which can also be a plurality) of the arithmetic processing, and therefore an average can be determined.  Additionally, an average of one high time can be used to determine overload.). 
18.	Regarding Claim 10, Ikegami and Sawada remains as applied above in Claim 1, and further, Sawada teaches the electronic control device is an electronic control device mounted on a vehicle (Sawada: [0002] "An ECU (Electronic Control Computer) [electronic control device] for controlling various in-vehicle devices is mounted on the vehicle [mounted on a vehicle]. Although a microcomputer for controlling an in-vehicle device is mounted on the ECU, a monitoring method for monitoring a microcomputer for early recovery when an abnormality occurs in a microcomputer has been proposed...").
19.	Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US 20120173071 A1), in view of Sawada (JP 2014154043 A), and in further view of Kaneko (JP 2010003213 A).
20.	Regarding Claim 9, Ikegami and Sawada remains as applied above in Claim 6, and further, Ikegami teaches the control microcomputer calculates a difference between times when a signal indicating the start and end of a plurality of the arithmetic processing is at a high level (Ikegami: [0031] and [0062] "A predetermined high-time during which a high level voltage is maintained corresponds to an output width of the PWM signal, and a period that a high level voltage appears corresponds to an output period of the PWM signal...In a case of such a normal voltage signal, the predetermined high-time during which a high level voltage is maintained is the output width of the voltage signal, and the period that a high level voltage appears is the output period of the voltage signal."  Also, "At Step S116 when the appropriateness diagnosis result output from the sub-micom 3 is appropriate, the CPU 2a of the main micom 2 determines whether the output width [high level] and the output period of the PWM signal SI1 output from the sub-micom 3 serving as a self-diagnosis instruction signal [determine is microcomputer is overloaded] coincide with an output width and an output period set in advance."  Note that that width, or high level of the arithmetic processing and output period is compared to a predetermined specified value.). 
Ikegami and Sawada fails to explicitly teach calculating a load change rate, determines whether the load change rate is equal to or greater than a specified change rate, and determines that the external 33environment recognition microcomputer is overloaded when the load change rate is equal to or greater than the specified change rate.  
However, in the same field of endeavor, Kaneko teaches calculating a load change rate, determines whether the load change rate is equal to or greater than a specified change rate, and determines that the external 33environment recognition microcomputer is overloaded when the load change rate is equal to or greater than the specified change rate (Kaneko: [0010] "The predicting means predicts the increase rate of the processing load with respect to the previously executed arithmetic processing before the arithmetic processing is executed by the arithmetic means based on input information that can predict a change in the processing load [calculate load change rate] of the arithmetic processing by the arithmetic means. The determination unit determines whether or not the processing load of the calculation process by the calculation unit should be reduced based on the increase rate [specified change rate] predicted by the prediction unit. Then, when the determination unit determines that the processing load of the calculation process should be reduced [greater than specified change rate], the calculation unit executes the calculation process in the load reduction mode [microcomputer is overloaded].").  
Ikegami, Sawada, and Kaneko are considered to be analogous to the claim invention because they are in the same field of diagnosing abnormalities in arithmetic processing.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Ikegami and Sawada to incorporate the teachings of Kaneko to calculate a load change rate because it provides the benefit of monitoring processing to quickly diagnose abnormalities in a computer to reduce the arithmetic processing load.

Prior Art
21.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.	
Sakamoto (US 20190300009 A1)
Yamaguchi (US 20110160985 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        

/ADAM D TISSOT/Primary Examiner, Art Unit 3663